Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,688. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims, applicants mention “the device has received network traffic without the device being configured to inspect network traffic”, and “inspection of network traffic” which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these vague and conflicting features. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous and conflicting limitations to each other “the device has received network traffic without the device being configured to inspect network traffic”, and “inspection of network traffic”. In the first part of the claim limitations it states “the device has received network traffic without the device being configured to inspect network traffic”, then later in the claim it states “inspection of network traffic” which is conflicting to each other and impossible for any ordinary skill in the art to understand what is the intent meaning of these claim limitations. Similarly, examiner fail to understand what is the meets and bounds of the claim limitations by using these conflicting limitations in the same claim. Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ilyadis (US pat. App. Pub. 20150135259) and in view of Shastri (US pat. App. Pub. 20080196099).   
5.	As per claims 21, and 29, Ilyadis discloses a method, and a system,  comprising identifying, by a device, that the device has received network traffic without the device being configured to inspect network traffic; receiving, by the device, a selection via a user interface of a client device of the user (paragraphs: 12, 33, 35, 42-43, 46 and 50; wherein it emphasizes that an intermediary device does not inspect the traffic flow passing through the device, and receives a selection of a client device of the user), the selection being to inspect network traffic by a type of data or a type of inspection; and causing, by the device, inspection of network traffic based at least on the selection (paragraphs: 23-27, 32, 37, and 51). Although, Ilyadis mentions inspect network traffic. He does not specifically teaches inspect network traffic on a per user basis. However, in the same field of endeavor, Shastri discloses inspect network traffic on a per user basis (paragraphs: 45, 55, 70-74).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Shastri’s teachings of inspect network traffic on a per user basis with the teachings of Ilyadis, for the purpose of effectively protecting the network traffic from unauthorized intruders. 
6.	As per claim 22, Ilyadis discloses the method, further comprising causing, by the device, the user interface to be provided via a portal of an entity to the client device of the user (paragraphs: 12, 20).
7.	As per claim 23, Ilyadis discloses the method, wherein the device is intermediary to the client device and one or more servers (paragraphs: 34, 36).
8.	As per claim 24, Ilyadis discloses the method, further comprising identifying, by the device, the network traffic via a domain name service request from the client device (paragraphs: 29, 32).
9.	As per claim 25, Ilyadis discloses the method, further comprises redacting, by the device, portions of the network traffic according to the selected option (paragraphs: 39, 43).
10.	As per claim 26, Ilyadis discloses the method, further comprising blocking, by the device, portions of the network traffic according to the selection (paragraphs: 35, 42).
11.	As per claim 27, Ilyadis discloses the method, further comprising receiving, by the device, the selection of an inspector to inspect at least a portion of the network traffic (paragraphs: 44, 47). 
12.	As per claim 28, Ilyadis discloses the method, further comprising communicating, by the device, network traffic to an inspector based at least on data in the network traffic (paragraphs: 48, 50).  
13.	As per claims 36, Ilyadis discloses a client device comprising: one or more processors, coupled to memory and configured to: receive by a second device a prompt to have a user interface displayed to a user responsive to the second device receiving network traffic without the second device being configured to inspect network traffic (paragraphs: 12, 33, 35, 42-43, 46 and 50); display, responsive to the prompt, a graphical user interface that enables the user to select to inspect network traffic by a type of data or a type of inspection; and communicate to the second device the user's selection to cause the second device inspect network traffic based at least on the selection (paragraphs: 23-27, 32, 37, and 51). Although, Ilyadis mentions inspect network traffic. He does not specifically teaches inspect network traffic on a per user basis. However, in the same field of endeavor, Shastri discloses inspect network traffic on a per user basis (paragraphs: 45, 55, 70-74).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Shastri’s teachings of inspect network traffic on a per user basis with the teachings of Ilyadis, for the purpose of effectively protecting the network traffic from unauthorized intruders. 
14.	 Claims 30-35, and 37-40 are listed all the same elements of claims 22-26. Therefore, the supporting rationales of the rejection to claims 22-26 apply equally as well to claims 37-40, and 37-40.  
Citation of References
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Savage et al (US pat. app. Pub. 20050177869): discusses implemented on a network appliance to manage content within the network and facilitate content transmission through a firewall that separates the network from a larger networking environment, such as the World Wide Web. Other applications operating on the network appliance are made firewall aware so that existing network appliance identity schemes can be used to also control gate access to and from the network, to and from applications that run on the network appliance, and to and from other applications that run on the local network. Because the firewall is integrated closely with other application on the network appliance, after the external user is granted access to the network, network applications can control and terminate access through the firewall as desired.  
Christenson (US pat. App. Pub. 20080101222): elaborates that tuples are used in packet filter rules to optimize time and/or space efficiency in a packet filtering system. The variable-length tuples only store the parameters necessary to implement a rule, and desirably omit any unnecessary parameters. An index field may also be provided in each rule to identify the number and types of parameters stored in the tuple for the rule, with the index field optionally used to map to an optimized rule checking function for that rule.   
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436